PER CURIAM
This case is on remand from the Supreme Court. 314 Or 615, 841 P2d 640 (1992). We had affirmed the trial court’s dismissal of petitioner’s petition, because we concluded that the claim was for habeas corpus, and the trial court did not have jurisdiction over that claim. The Supreme Court reversed, saying that petitioner’s claim that he was denied effective assistance of counsel falls within the statutory grounds for post-conviction relief and that we should consider it. 314 Or at 621.
Petitioner claims that his trial counsel was inadequate in failing to investigate the circumstances surrounding the crime, in failing to advise him of the nature and consequences of entering a plea of guilty except for insanity and in discussing other alternatives with him, in advising him that he would not receive a long sentence if he pled guilty, and in advising him to waive trial by jury. He argues that he proved the allegations of the replication by a preponderance of the evidence. The evidence supports the post-conviction court’s findings to the contrary.
Affirmed.